      Case 2:20-cv-02118-PKH Document 3                 Filed 07/14/20 Page 1 of 7 PageID #: 7



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF
                                      ARKANSAS

DIEGO IZAGUIRRE REYES                         §
Plaintiff,                                    §
                                              §
v.                                            §   CIVIL ACTION NO. 2:20-cv-02118-PKH
                                              §
DKG TRUCKING, INC. AND                        §
MARCELINO DIAZ GANDUL                         §
Defendants.                                   §

                            PLAINTIFF’S ORIGINAL COMPLAINT

 TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Diego Izaguirre Reyes, hereinafter called Plaintiff, complaining of and

 about DKG Trucking, Inc. and Marcelino Diaz Gandul, hereinafter called Defendants, and for

 cause of action shows unto the Court the following:

                                                   I.

                                              PARTIES

 1.      Plaintiff, Diego Izaguirre Reyes, is an individual citizen of the State of Texas.

 2.      Defendant DKG Trucking, Inc. is a nonresident corporation doing business in the State of

         Arkansas. It can be served process via its process agent, Process Agent Service Company,

         Inc., by serving Stephen Smith, 1206 Garrison Avenue, Fort Smith, AR 72901.

 3.      Defendant, Marcelino Diaz Gandul is a nonresident who can be served personally at his

         address, 2156 SW Quarry St., Port St. Lucie, FL 34953.

                                                  II.

                                  JURISDICTION AND VENUE

 4.      This Court has diversity jurisdiction because the matter in controversy exceeds
     Case 2:20-cv-02118-PKH Document 3               Filed 07/14/20 Page 2 of 7 PageID #: 8



        $75,000.00 and the case is between citizens of different states. 28 U.S.C. § 1332.

5.      Venue is proper in the Western District of Arkansas because a substantial part of the events

        and omissions giving rise to the claim occurred in the District. 28 U.S.C. § 1391(b)(2). This

        case arises out of a September 21, 2019 incident that occurred in Hot Spring County,

        Arkansas.

                                                  III.

                                                FACTS

6.      Defendant DKG Trucking, Inc. is a motor carrier licensed by the Federal Motor Carrier

        Safety Administration. At all times relevant to this lawsuit, Marcelino Diaz Gandul was

        acting within the course and scope of employment for Defendant DKG Trucking, Inc.

7.      On or about September 21, 2019, Plaintiff was traveling eastbound in the second traffic

        lane on Interstate 30 in his Chevrolet Malibu.

8.      On or about September 21, 2019, Defendant Marcelino Diaz Gandul, was traveling

        eastbound in the first traffic lane on Interstate 30 while operating a tractor-trailer unit

        owned by Defendant DKG Trucking, Inc., when he changed lanes while unsafe, violently

        striking the front of Plaintiff’s vehicle with the rear of the trailer unit, causing Plaintiff to

        enter into a counter clockwise rotation traveling off of the roadway and striking the cable

        barrier with the front of his vehicle and into the median. The impacts caused Plaintiff to

        suffer extensive property damage and severe bodily injury.

9.      Defendants were all jointly responsible for the safe operation of the tractor-trailer-trailer at

        issue.




Plaintiffs’ Original Complaint - Page 2 of 7
  Case 2:20-cv-02118-PKH Document 3                 Filed 07/14/20 Page 3 of 7 PageID #: 9



                                       IV. CAUSES OF ACTION

            NEGLIGENCE AGAINST DEFENDANT MARCELINO DIAZ GANDUL

10.    Plaintiff hereby incorporates paragraphs 7-9 as if fully set forth herein.

11.    Defendant Marcelino Diaz Gandul had a duty to exercise the degree of care that a

       reasonably careful person would use to avoid harm to others under circumstances similar

       to those described herein.

12.    Plaintiff’s damages were proximately caused by Defendant Marcelino Diaz Gandul’s

       negligent disregard of said duty. The negligent disregard of the duty of Defendant

       Marcelino Diaz Gandul consisted of, but is not limited to, the following acts and omissions:

       A.     In operating a vehicle in careless manner and/or in violation of AR Code § 27-51-

              104;

       B.     In failing to maintain a single lane of travel;

       C.     In that Defendant Marcelino Diaz Gandul failed to keep a proper lookout for Plaintiff's

              safety that would have been maintained by a person of ordinary prudence under the

              same or similar circumstances;

       D.     In that Defendant Marcelino Diaz Gandul failed to maintain a clear and reasonable

              distance between Plaintiff's motor vehicle and Defendant Marcelino Diaz Gandul’s

              motor vehicle which would permit Defendant Marcelino Diaz Gandul to change lanes

              safely without colliding into Plaintiff's motor vehicle;




Plaintiffs’ Original Complaint - Page 3 of 7
  Case 2:20-cv-02118-PKH Document 3                Filed 07/14/20 Page 4 of 7 PageID #: 10




       E.      In failing to yield the right of way to other vehicles;

       F.      In failing to control the operation of his vehicle;

       G.      In failing to avoid the incident in question;

       H.      In failing to operate his vehicle in a safe and prudent manner;

       I.      In failing to keep a proper lookout for other vehicles using the roadway;

       J.     Making an improper or unsafe lane change; AR Code § 27-51-104(b)(1);

       K.     Driver inattention; AR Code § 27-51-104(b)(8);

       L.    In violating the terms and provisions of THE ARKANSAS TRANSPORTATION CODE and

             the ARKANSAS DRIVER’S HANDBOOK;

       M.     Other acts of negligence and/or negligence per se; and

       N.     Any other acts of negligence discovered and to be shown at the time of trial.


13.    Each of the foregoing acts and omissions, whether taken singularly or in combination,

       proximately caused the collision made the basis of this cause of action; the damages

       suffered by Plaintiff.

14.    Plaintiff would show this court that the harm he suffered is the type of harm which the

       above statutes are intended to prevent. Plaintiff is a member of the class of persons which

       the statutes were enacted to protect. Such violations of statutes, as identified herein above,

       amount to negligence per se and are a proximate cause of the occurrence in question.

             NEGLIGENCE AGAINST DEFENDANT DKG TRUCKING, INC.

15.    Plaintiff incorporates paragraphs 7-9 as if fully set forth herein.

16.    Defendant DKG Trucking, Inc. was acting through its employee, Marcelino Diaz Gandul,

       who was at all times acting within the scope of his employment. Because Marcelino Diaz

       Gandul was acting in the course and scope of employment with Defendant DKG Trucking,


Plaintiffs’ Original Complaint - Page 4 of 7
  Case 2:20-cv-02118-PKH Document 3               Filed 07/14/20 Page 5 of 7 PageID #: 11



       Inc., when the crash occurred, Defendant DKG Trucking, Inc., is liable to Plaintiff under

       the doctrine of Respondeat Superior and/or statutory employment doctrine.

17.    Defendant DKG Trucking, Inc., was further negligent, in training Marcelino Diaz Gandul,

       and/or in failing to supervise Marcelino Diaz Gandul, and/or in retaining Marcelino Diaz

       Gandul. Had Defendant DKG Trucking, Inc., or Defendants’ agents properly trained its

       employee, this incident could have been avoided.

18.    At all times pertinent, Defendant DKG Trucking, Inc., and any of Defendants’ agents, who

       were acting within the scope of their employment, were guilty of negligent conduct toward

       Plaintiff in:

       A.      Failing to train its employees regarding proper procedures on safe lane changes;

       B.      Failing to supervise its agents, servants and/or employees to ensure the safety of

               other drivers on the roadway;

       C.      Failing to establish and enforce reasonable and adequate policies and/or

               procedures regarding driving their vehicles; and

       D.      Failing to reduce or eliminate the likelihood of harm which Defendant knew or

               should have known.




Plaintiffs’ Original Complaint - Page 5 of 7
  Case 2:20-cv-02118-PKH Document 3                Filed 07/14/20 Page 6 of 7 PageID #: 12




19.    These conditions and activities existed despite the fact that Defendants or Defendants’

       agents knew or should have known of the existence of the aforementioned and that there

       was likelihood of a person being injured as occurred to Plaintiff.

20.    Plaintiff alleges that each and every, all and singular, of the foregoing acts and/or omissions

       on the part of the Defendants constituted negligence which was and is a direct and

       proximate result of the injuries and damages sustained by Plaintiff.

21.    At all times material hereto, all of the agents, servants, and/or employees for Defendant

       DKG Trucking, Inc., who were connected with the occurrence made the subject of this suit,

       were acting within the course and scope of their employment or official duties and in

       furtherance of the duties of their office or employment. Therefore, Defendant DKG Trucking,

       Inc., is further liable for the negligent acts and omissions of its agents, servants, and/or

       employees under the doctrine of Respondeat Superior.

                                                 V.

                DAMAGES FOR PLAINTIFF DIEGO IZAGUIRRE REYES

22.    As a direct and proximate result of the occurrence made the basis of this lawsuit, Plaintiff

       Diego Izaguirre Reyes was caused to suffer bodily injury, and to incur the following

       damages:

       A.      Reasonable medical care and expenses in the past. These expenses were incurred
               by Plaintiff Diego Izaguirre Reyes for the necessary care and treatment of the
               injuries resulting from the accident complained of herein and such charges are
               reasonable and were usual and customary charges for such services in Hot Spring
               County, Arkansas and Harris County, Texas;

       B.      Reasonable and necessary medical care and expenses which will in all reasonable
               probability be incurred in the future;

       C.      Physical pain and suffering in the past;

       D.      Physical pain and suffering in the future;


Plaintiffs’ Original Complaint - Page 6 of 7
  Case 2:20-cv-02118-PKH Document 3                Filed 07/14/20 Page 7 of 7 PageID #: 13




       E.      Physical impairment in the past;

       F.      Physical impairment which, in all reasonable probability, will be suffered in the
               future;

       G.     Disfigurement in the future;

       H.     Mental anguish in the past;

       I.     Mental anguish in the future;

       J.     Loss of earnings in the past;

       K.     Loss of earning capacity which will, in all probability, be incurred in the future; and

       L.     Property damage.


                                                 VI.

                                               PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that upon a final

hearing of the cause, judgment be entered for the Plaintiff against Defendants, jointly and severally,

for damages in an amount within the jurisdictional limits of the Court; together with pre-judgment

interest (from the date of injury through the date of judgment) at the maximum rate allowed by

law; post-judgment interest at the legal rate, costs of court; and such other and further relief to

which the Plaintiff may be entitled at law or in equity.

                                                    Respectfully submitted,

                                                    /s/ Laura Pazin Porter
                                                    Laura Pazin Porter
                                                    Tex. State Bar No. 24032941
                                                    Michael Cowen
                                                    Tex. Fed. ID No. 19967
                                                    COWEN | RODRIGUEZ| PEACOCK
                                                    6243 IH-10 West, Suite 801
                                                    San Antonio, Texas 78201
                                                    Telephone: (210) 941-1301
                                                    Facsimile: (210) 579-8968
                                                    E-Mail for Service: efilings@cowenlaw.com
Plaintiffs’ Original Complaint - Page 7 of 7
